Title: From Benjamin Franklin to Mrs. [James?] Alcock, [24 September? 1773]
From: Franklin, Benjamin
To: Alcock, Mrs. James


Madam
[C. Sept. 24, 1773]
At the Request of Dr. Hawkesworth I am to mention to you what occurr’d to me on reading the Copy of Mr. Alcock’s Letter, and in Conversation with the Dr. on your Affairs.
There is no Grant of Land as yet to be obtained from those concern’d in the new Colony, their Grant from the Crown not having yet pass’d the Seals.
With so many Children I think your Situation will be better in Pensilvania than in London. Here you cannot get them put Apprentices to learn any Business by which they may afterwards get a reputable Living, without a considerable Premium, and maintaining them in Clothes during their Apprenticeship. In Pensilvania it is otherwise, and they may be got into sober industrious Families and taught Trades on much easier Terms: And I should think it adviseable to get them all so fix’d as soon as possible, at least the Boys; for then it will be more easy for you and Mr. A. to subsist comfortably upon his Industry and yours.
I suppose that his Acquaintance with and Dexterity in Business, may induce his being engag’d in some Store as a Storekeeper, or Clerk, and in time perhaps a Partner. And as Mrs. Hawkesworth, who I take to be one of the best Judges in such Matters, has assur’d me, that no one is better qualify’d than yourself to keep a Boarding School [for] young Ladies, I should hope, that if there [is any?] Opening for such a School in America, y[ou would?] get into that Business, as soon as you can p[rovide?] and furnish a proper House. My Son and [Daugh]ter Bache, if you apply to them in my Na[me to] consult with them, will, I am sure, give you [all the?] Advice in their Power. Wishing you a good Voyage, and a happy Sight of your Husband, I am, Madam, Your most obedient humble Servant
B Franklin
